Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 12/29/2020.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-6, 9, 11, 13-14, 18, 20-23, 25, and 27-28 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claims 4-6, 9, 11, 13-14, 18, 20-23, 25, and 27-28 recite the limitation “based at least in part…”.  The claim is unclear to what part it is based on in the claim limitation. Thus, the claims are indefinite.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 16, and 29-30 are rejected under 35 U.S.C. 103 unpatentable over Dinan (US 2015/0139162) in view of Einhaus et al. (US 2018/0302915).

Regarding claim 1, Dinan discloses a user equipment for wireless communication [Fig. 4, ¶ 29; a wireless device 406], comprising: 
a memory [Fig. 4, ¶ 29; a non-transitory memory 409]; and 
one or more processors operatively coupled to the memory [Fig. 4, ¶ 29; at least one processor 408], the memory and the one or more processors configured to: 
determine a minimum time gap [¶ 193; measurement gaps when determining the next available PRACH subframe]; and 
transmit a first uplink transmission, of the set of uplink transmissions, in a first timing advance group, of the set of timing advance groups [Fig. 5, 15, 16, ¶¶ 37, 81, 137-138; Uplink transmissions by the wireless device in the primary cell group may employ a first synchronization signal transmitted on the primary cell as a primary timing reference (also transmit SRS in subframe n in TAG1 and PUCCH/PUSCH in subframe n+1 in TAG2)], and a second uplink transmission, of the set of uplink transmissions, in a second timing advance group, of the set of timing advance groups [Fig. 5, 15, 16, ¶¶ 37, 81, 137-138; Uplink transmissions in the secondary cell group may employ a second synchronization signal on an activated secondary cell in the secondary cell group as a secondary timing reference (also transmit SRS in subframe n in TAG1 and PUCCH/PUSCH in subframe n+1 in TAG2)].
Dinan disclose all aspects of claim invention set forth above including determine time gap”, but does not explicitly disclose determine “a minimum time gap for a set of uplink transmissions in a set of timing advance groups”; and uplink transmissions with at least the minimum time gap between the first uplink transmission and the second uplink transmission.
However, Einhaus discloses determine “a minimum time gap” for a set of uplink transmissions in a set of timing advance groups [¶¶ 114, 117, 205; create a time gap between two directly-subsequent uplink transmissions, wherein the UE supporting multiple TAs is required to support at least two TA groups; i.e., one TA group containing the PCell (pTAG) and one or more TA groups not containing the SCell (sTAG), ¶¶ 81-83]; and transmit a first uplink transmission and a second uplink transmission with at least the minimum time gap between the first uplink transmission and the second uplink transmission [¶¶ 114, 117, 193, 159, 205; transmit a first uplink transmission and a second uplink transmission with time gap between two directly-subsequent uplink transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determine “a minimum time gap” for a set of uplink transmissions in a set of timing advance groups; and transmit a first uplink transmission and a second uplink transmission with at least the minimum time gap between the first uplink transmission and the second uplink transmission” as taught by Einhaus in the system of Dinan, so that it would subsequently scheduled to perform an uplink transmission immediately after the shifted uplink transmission may successfully finish the CCA determination during set time gap before starting said uplink transmission [see Einhaus; ¶ 117].

Regarding claim 2, the combined system of Dinan and Einhaus discloses the user equipment of claim 1. 
Einhaus further discloses wherein the one or more processors, when determining the minimum time gap, are configured to: receive, from a base station, at least one of information identifying the minimum time gap or information identifying a schedule for the first uplink transmission and the second uplink transmission [¶¶ 214-215; receive pre-configuration or a fixed indication in the standards (suitable indication) for the uplink transmission timing of particular scheduled uplink transmissions].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the one or more processors, when determining the minimum time gap, are configured to: receive, from a base station, at least one of information identifying the minimum time gap or information identifying a schedule for the first uplink transmission and the second uplink transmission” as taught by Einhaus in the system of Dinan, so that it would subsequently scheduled to perform an uplink transmission immediately after the shifted uplink transmission may successfully finish the CCA determination during set time gap before starting said uplink transmission [see Einhaus; ¶ 117].

Regarding claim 16, the claim recites a base station for wireless communication [Fig. 4, Bae station 400 comprising memory 404 and processor 403], comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the functions as similar to user equipment in claim 1; therefore, claim 16 is rejected along the same rationale that rejected in claim 1.

Regarding claim 29, the claim recites a method to perform the functions of the user equipment recited as in claim 1; therefore, claim 29 is rejected along the same rationale that rejected in claim 1.

Regarding claim 30, the claim recites a method to perform the functions of the base station recited as in claim 16; therefore, claim 30 is rejected along the same rationale that rejected in claim 16.

Claims 3-4, 6, 17-18, and 20 are rejected under 35 U.S.C. 103 unpatentable over Dinan (US 2015/0139162) in view of Einhaus et al. (US 2018/0302915), and further in view of Li et al. (US 2021/0014694).

Regarding claim 3, the combined system of Dinan and Einhaus discloses the user equipment of claim 1, but does not explicitly disclose wherein the minimum time gap is a fixed time gap defined by a specification.  
However, Li discloses wherein the minimum time gap is a fixed time gap defined by a specification [¶ 393; wherein the minimum desired duration for the LBT gap can be either fixed or configurable through higher layer parameter].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the minimum time gap is a fixed time gap defined by a specification” as taught by Li in the combined system of Dinan and Einhaus, so that it would to provide an LBT gap to meet the minimum desired duration for the LBT gap [see Li; ¶ 391].

Regarding claim 4, the combined system of Dinan, Einhaus, and Li discloses the equipment of claim 3.
Li further discloses wherein the minimum time gap is a fixed quantity of symbols and is based at least in part on a numerology or a subcarrier spacing of a single uplink transmission of the set of uplink transmissions [¶ 393; a number of ROs for an LBT gap can be determined by the UE from the configuration of PRACH subcarrier spacing, configured PRACH preamble format, and a minimum desired duration for the LBT gap].  

Regarding claim 6, the combined system of Dinan, Einhaus, and Li discloses the equipment of claim 3.
Li further discloses wherein the minimum time gap is a fixed quantity of symbols and is based at least in part on a numerology or a subcarrier spacing of the first uplink transmission and the second uplink transmission [¶ 393; a number of ROs for an LBT gap can be determined by the UE from the configuration of PRACH subcarrier spacing, configured PRACH preamble format, and a minimum desired duration for the LBT gap].  

Regarding claims 17, 18, and 20, the claims recite the base station of claim 16 to perform the functions of the user equipment recited as in claims 3, 4, and 6 respectively; therefore, claims 17, 18, and 20 are rejected along the same rationale that rejected in claims 3, 4, and 6 respectively.

Claims 5 and 19 are rejected under 35 U.S.C. 103 unpatentable over Dinan (US 2015/0139162) in view of Einhaus et al. (US 2018/0302915), and further in view of Li et al. (US 2021/0014694), and further in view of Manolakos et al. (US 2019/0229859).

Regarding claim 5, the combined system of Dinan, Einhaus, and Li discloses the user equipment of claim 4, but does not explicitly disclose wherein the single uplink transmission is one of: the first uplink transmission, the second uplink transmission, an uplink transmission with a smallest numerology or subcarrier spacing, an uplink transmission with a largest numerology or subcarrier spacing.
However, Manolakos discloses wherein the single uplink transmission is one of: the first uplink transmission, the second uplink transmission, an uplink transmission with a smallest numerology or subcarrier spacing, an uplink transmission with a largest numerology or subcarrier spacing [¶ 104; each CC may include a different numerology configurable specific to the UE 115 (e.g., each CC has a specific subcarrier spacing and/or symbol length for uplink transmissions)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the single uplink transmission is one of: the first uplink transmission, the second uplink transmission, an uplink transmission with a smallest numerology or subcarrier spacing, an uplink transmission with a largest numerology or subcarrier spacing” as taught by Manolakos in the combined system of Dinan, Einhaus, and Li, so that it would to utilizing different numerologies, respective to the other CCs [see Manolakos; ¶ 4].

Regarding claim 19, the claim recites the base station of claim 18 to perform the functions of the user equipment recited as in claim 5; therefore, claim 19 is rejected along the same rationale that rejected in claim 5.

Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 unpatentable over Dinan (US 2015/0139162) in view of Einhaus et al. (US 2018/0302915), and further in view of Li et al. (US 2021/0014694), and further in view of Islam et al. (US 2020/0015316).

Regarding claim 7, the combined system of Dinan, Einhaus, and Li discloses the user equipment of claim 3, but does not explicitly disclose wherein the minimum time gap is a fixed quantity of symbols and is based at least in part on a numerology or a subcarrier spacing of a set of uplink bandwidth parts of a set of component carriers of a single timing advance group of the set of timing advance groups.  
However, Islam discloses wherein the minimum time gap is a fixed quantity of symbols and is based at least in part on a numerology or a subcarrier spacing of the first uplink transmission and the second uplink transmission [¶¶ 84-89; wherein the minimum time gap is a fixed quantity of symbols and is based on one or more combinations of N1, N_new, N2, N_TA, L2 for the reception of MAC-CE and the application of DL Tx TA].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the minimum time gap is a fixed quantity of symbols and is based at least in part on a numerology or a subcarrier spacing of the first uplink transmission and the second uplink transmission” as taught by Islam in the combined system of Dinan, Einhaus, and Li, so that it would to provide access to multimedia content, services and data; ultra-reliable-low latency communications (URLLC) with certain specifications for latency and reliability [see Islam; ¶ 4].

Regarding claim 8, the combined system of Dinan, Einhaus, Li, and Islam discloses the user equipment of claim 7.
Islam further discloses wherein the single timing advance group is one of: the first timing advance group, the second timing advance group, a particular timing advance group, of the set of timing advance groups, with a smallest numerology or subcarrier spacing, or a particular timing advance group, of the set of timing advance groups, with a largest numerology or subcarrier spacing [¶¶ 49-50, 77, 85; wherein the single timing advance group is subcarrier spacing].  

Regarding claims 21 and 22, the claims recite the base station of claim 17 to perform the functions of the user equipment recited as in claims 7 and 8 respectively; therefore, claims 21 and 22 are rejected along the same rationale that rejected in claims 7 and 8 respectively.

Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 unpatentable over Dinan (US 2015/0139162) in view of Einhaus et al. (US 2018/0302915), and further in view of MING et al. (CN 112703810).

Regarding claim 9, the combined system of Dinan and Einhaus discloses the user equipment of claim 1, but does not explicitly disclose wherein the minimum time gap is a user equipment reported time gap based at least in part on a user equipment capability of the user equipment.  
However, MING discloses wherein the minimum time gap is a user equipment reported time gap based at least in part on a user equipment capability of the user equipment [Page 14, First method Fig. 8; wherein the minimum time gap is a user equipment reported time gap based at least in part on a user equipment capability of the user equipment].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the minimum time gap is a user equipment reported time gap based at least in part on a user equipment capability of the user equipment” as taught by MING in the combined system of Dinan and Einhaus, so that it would to provide effectively operate NR, and various methods [see MING; background].

Regarding claim 10, the combined system of Dinan, Einhaus, and MING discloses the user equipment of claim 9.
MING further discloses wherein the one or more processors are further configured to: transmit, to a base station, information identifying the minimum time gap based at least in part on determining the minimum time gap [Page 14, First method Fig. 8; wherein the one or more processors are further configured to: transmit, to a base station, information identifying the minimum time gap based at least in part on determining the minimum time gap –“the processing time capability of the UE transmitted for PUCCH”].  

Regarding claims 23 and 24, the claims recite the base station of claim 16 to perform the functions of the user equipment recited as in claims 9 and 10 respectively; therefore, claims 23 and 24 are rejected along the same rationale that rejected in claims 9 and 10 respectively.

Claims 11 and 25 are rejected under 35 U.S.C. 103 unpatentable over Dinan (US 2015/0139162) in view of Einhaus et al. (US 2018/0302915), and further in view of MING et al. (CN 112703810), and further in view of Li et al. (US 2021/0014694),

Regarding claim 11, the combined system of Dinan, Einhaus, and MING discloses the user equipment of claim 9, but does not explicitly disclose wherein the minimum time gap is based at least in part on the user equipment reported time gap and a numerology or a subcarrier spacing of a single uplink transmission of the set of uplink transmissions.  
However, Li discloses wherein the minimum time gap is based at least in part on the user equipment reported time gap and a numerology or a subcarrier spacing of a single uplink transmission of the set of uplink transmissions [¶ 393; a number of ROs for an LBT gap can be determined by the UE from the configuration of PRACH subcarrier spacing, configured PRACH preamble format, and a minimum desired duration for the LBT gap].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the minimum time gap is based at least in part on the user equipment reported time gap and a numerology or a subcarrier spacing of a single uplink transmission of the set of uplink transmissions” as taught by Li in the combined system of Dinan, Einhaus, and MING so that it would to provide an LBT gap to meet the minimum desired duration for the LBT gap [see Li; ¶ 391].

Regarding claim 25, the claim recites the base station of claim 23 to perform the functions of the user equipment recited as in claim 11; therefore, claim 25 is rejected along the same rationale that rejected in claim 11.

Allowable Subject Matter
Claims 12-15 and 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, AKKARAKARAN et al. (US 2020/0236715) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “transmit a first uplink transmission, of the set of uplink transmissions, in a first timing advance group, of the set of timing advance groups, and a second uplink transmission, of the set of uplink transmissions, in a second timing advance group, of the set of timing advance groups, with at least the minimum time gap between the first uplink transmission and the second uplink transmission.”(Fig. 4, ¶¶ 72-86).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469